Citation Nr: 1217828	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty indebtedness in the amount of $12,443.93, plus interest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC).  The jurisdiction of the case is with the Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 (Appeal to Board of Veterans' Appeals), received by the RO in August 2008, the Veteran requested a hearing before a member of the Board sitting at the RO.  A Travel Board hearing at the St. Petersburg RO was scheduled for March 25, 2010.  Although the Veteran did not report to the hearing, it appears that he was not notified of the hearing.  The record reflects that the Veteran's mailing address changed during the lengthy time period from when the hearing was requested to the scheduling of the hearing.  In April 2012, the Veteran's representative indicated that the Veteran's address has been accurately updated and that he is willing to attend a Travel Board or video conference hearing.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  This is a case of insufficient notification of a hearing rather than a failure to report to a hearing.  In accordance with his request, and to afford him due process, the Veteran must be provided an opportunity to present testimony during a Travel Board or videoconference hearing.  Therefore, the Board finds that the case must be remanded in order to schedule the hearing.


Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO or via live videoconference, whichever can be scheduled earliest.  Notify the Veteran and his representative of the date and time of the hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

